ORDER OFP SUSPENSION
This Disciplinary Action charges the Respondent, Daniel A. Nicolini, with professional misconduct and, by reason of the Respondent's disciplinary sanction in the State of Arizona, invokes the jurisdiction of this Court pursuant to Ind. Admission and Discipline Rule 28(2)(b). In accordance with the procedures set forth in Ad-mis.Disc.R. 28, a Hearing Officer was appointed; a hearing was conducted; and the Hearing Officer has tendered his report. The Hearing Officer recommends against the imposition of discipline by this Court which would compound the sanction and probation ordered in the State of Arizona. Neither party has petitioned for review.
Upon examination of the matters now before this Court, we find that the Respondent is a member of the Bar of the State of Indiana and, accordingly, is subject to the disciplinary jurisdiction of this Court. We further find that the Respondent, at the time of the alleged misconduct, was also a member of the Bar of the State of Arizona. On August 6, 1991, the Supreme Court of Arizona, citing professional misconduct associated with an addiction to cocaine and alcohol, suspended the Respondent for two years and imposed an additional two year period of close supervision upon reinstatement. The Arizona decision constitutes grounds for discipline under Admis.Disc.R. 28(2)(b). The disciplinary action before this Court was initiated on June 25, 1992.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Respondent, Daniel A. Nicolini, is hereby suspended from the practice of law in the state of Indiana for a period of one year, effective June 25, 1992.
The Clerk of this Court is directed forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Respondent, and such parties as set forth in Admis.Dise.R. 28(8)(d).
Costs of this proceeding are assessed against the Respondent.
/s/ Randall T. Shepard Chief Justice of Indiana
All Justices concur.